PER CURIAM.
Appellant condemned an easement across the land of appellees for a distance of 2,141 feet at a width of 100 feet for the purpose of erecting a high-voltage transmission line. Upon trial before a jury in the circuit court, appellees were awarded damages in the sum of $2,000.
We are affirming the judgment accordingly entered because we find no merit in the contentions that the verdict is excessive and the costs of the proceedings were improperly adjudicated against the appellant.
The motion for an appeal is overruled and the judgment is affirmed.